PER CURIAM:
We have examined the record of trial, the assignments of error and the Government’s reply thereto and have concluded that the findings and sentence are correct in law and fact and that no error materially prejudicial to the substantial rights of the appellant was committed. The court-martial was held in Japan; the pretrial agreement in this case waived the personal appearance of character witnesses located outside the limits of Japan in return for a limitation on the sentence. We do not find such a provision void as against public policy. See United States v. Hanna, 4 M.J. 938, 940 (N.C.M.R. 1978) (dictum). Accordingly, the findings and sentence as approved on review below are affirmed.